1                                                                                                                        F O R     P U B L I C A T I O N
 2
 3                                               I N     T H E     S U P R E M E        C O U R T       O F     T E N N E S S E E
 4
 5
 6
                                                                          A T N A S H V I L L E
                                                                   ( H E A R D A T C O L U M B I A )
                                                                                                                                    FILED
 7
 8                                                                                                                                December 15, 1997
 9
10                                                                                                                               Cecil W. Crowson
11   S T E V E     H E N L E Y ,                                                          (                                     Appellate Court Clerk
12                                                                                        (
13                             A p p e l l e e ,                                          (
14                                                                                        (       J a c k s o n         C r i m i n a l
15                                                                                        (
16   v .                                                                                  (       H o n .       J .     O .     B o n d ,     J u d g e
17                                                                                        (
18                                                                                        (       S .     C t .       N o .     0 1 S 0 1 - 9 7 0 3 - C C - 0 0 0 5 6
19   S T A T E     O F     T E N N E S S E E ,                                            (
20                                                                                        (
21                             A p p e l l a n t .                                        (
22
23
24
25
26                                                                   D I S S E N T I N G          O P I N I O N

27

28                             I     d i s s e n t       f r o m      t h e     m a j o r i t y ’ s           d e c i s i o n       t h a t       t h e

29   p e t i t i o n e r           i n     t h i s     c a s e     r e c e i v e d        e f f e c t i v e           a s s i s t a n c e         o f     c o u n s e l .

30

31                             E v e n       t h o u g h     t h e      t r i a l       c o u r t       d e n i e d       t h e     p e t i t i o n         f o r

32   r e l i e f ,       t h a t         c o u r t     o b v i o u s l y        w a s     n o t      p l e a s e d        w i t h     c o u n s e l ’ s

33   p e r f o r m a n c e           a n d     a t t r i b u t e d        c o u n s e l ’ s          f a i l u r e        t o     c a l l     a n y       w i t n e s s e s

34   o t h e r     t h a n         p e t i t i o n e r ’ s         g r a n d m o t h e r          t o     “ t r i a l         s t r a t e g y . ”           I n

35   a n n o u n c i n g           h i s     d e c i s i o n ,        t h e     c o u r t       s t a t e d :           “ I     w o u l d     h a v e       l i k e d       t o

36   h a v e     h a d     a n o t h e r         w i t n e s s        m a y b e     t o       h a v e     b e e n       p u t     o n .       I     w o u l d       h a v e

37   l i k e d     f o r       t h e       m o t h e r     t o     h a v e      t e s t i f i e d         w h e n       s h e     r e f u s e d . ”             A n d

38   a g a i n :         “ I       w o u l d     h a v e     l i k e d        t o   h a v e       s e e n       a n o t h e r       w i t n e s s         o r     t w o ,

39   b u t     t h a t ’ s         t r i a l     s t r a t e g y . ”

40
 1                           T h e     C o u r t             o f       C r i m i n a l               A p p e a l s           f o u n d       t h a t         c o u n s e l ’ s

 2   p e r f o r m a n c e       a t     t h e           s e n t e n c i n g                 p h a s e           o f       t h e     t r i a l         w a s     d e f i c i e n t           a n d

 3   a l s o     p r e j u d i c i a l ,             a n d           t h e       c a s e         w a s         r e m a n d e d         b y       t h a t       c o u r t         t o     t h e

 4   t r i a l     c o u r t     f o r       a       n e w           s e n t e n c i n g                 h e a r i n g .             I n     s u p p o r t           o f     m y

 5   d i s s e n t ,     I     r e l y       u p o n             t h e       f o l l o w i n g                 p o r t i o n s         o f       t h e       C o u r t       o f

 6   C r i m i n a l     A p p e a l s ’             o p i n i o n ,                 w h i c h           w a s     w r i t t e n           b y     J u d g e         J o h n       H .     P e a y ,

 7   w i t h     P r e s i d i n g       J u d g e               J o e       B .       J o n e s           a n d       S p e c i a l         J u d g e         J o s e p h         H .

8    W a l k e r     c o n c u r r i n g :

9

10                                       W i t h             r e s p e c t             t o       t h e         s e n t e n c i n g           p h a s e         o f     t h e

11               t r i a l ,     h o w e v e r ,                 w e     f i n d         t h a t           M r .       R e n e a u ’ s           i n v e s t i g a t i o n

12               a n d   p r e p a r a t i o n                   w e r e         c o n s t i t u t i o n a l l y                     d e f i c i e n t .               O u r

13               C o u r t     h a s     r e c o g n i z e d                     t h a t

14

15                                       ‘   [   a   ]       l   a   w y e   r     a   l s   o       h   a s     a     s   u b s t   a n t   i a   l
16                                       a   n   d       i   m   p   o r t   a   n t     r   o   l   e     t   o p     e   r f o r   m i     n
17                                       r   a   i   s   i   n   g     m i   t   i g   a t   i   n   g     f   a c t   o   r s b     o t h     t   o
18                                       t   h   e       p   r   o   s e c   u   t o   r     i   n   i   t i   a l l   y     a n d     t o     t   h e
19                                       c   o   u   r   t       a   t s     e   n t   e n   c   i   n   g .       T   h   i s c     a n n   o t
20                                       e   f   f   e   c   t   i   v e l   y     b   e     d   o   n   e     o n     t   h e b     a s i   s     o f
21                                       b   r   o   a   d       g   e n e   r   a l     e   m   o   t   i o   n a l       a p p e   a l s     o   r o n
22                                       t   h   e       s   t   r   e n g   t   h     o f       s   t   a t   e m e   n   t s m     a d e     t   o
23                                       t   h   e       l   a   w   y e r       b y     t   h   e       d e   f e n   d   a n t .
24                                       I   n   f   o   r   m   a   t i o   n     c   o n   c   e   r   n i   n g     t   h e
25                                       d   e   f   e   n   d   a   n t ’   s     b   a c   k   g   r   o u   n d ,       e d u c   a t i o n ,
26                                       e   m   p   l   o   y   m   e n t       r e   c o   r   d   ,     m   e n t   a   l a n     d
27                                       e   m   o   t   i   o   n   a l     s   t a   b i   l   i   t   y ,     f a   m   i l y
28                                       r   e   l   a   t   i   o   n s h   i   p s   ,     a   n   d     t   h e     l   i k e ,     w i l l         b e
29                                       r   e   l   e   v   a   n   t ,     a   s     w i   l   l       m i   t i g   a   t i n g
30                                       c   i   r   c   u   m   s   t a n   c   e s     s   u   r   r   o u   n d i   n   g t h     e
31                                       c   o   m   m   i   s   s   i o n       o f     t   h   e       o f   f e n   s   e i t     s e l f .
32                                       I   n   v   e   s   t   i   g a t   i   o n     i   s       e   s s   e n t   i   a l t     o
33                                       f   u   l   f   i   l   l   m e n   t     o   f     t h     e   s e     f u   n   c t i o   n s . ’
34
35

36               A d k i n s     v .     S t a t e ,                 N o .       0 3 C 0 l - 9 l 0 6 - C R - 0 0 1 6 4 ,                         p p .       4 2 - 3 ,

37               W a s h i n g t o n         C o u n t y               ( T e n n .           C r i m .           A p p .       f i l e d         D e c e m b e r           2 ,




                                                                                                     - 2 -
 1             1 9 9 4 ,       a t     K n o x v i l l e )             ( c i t a t i o n           o m i t t e d ) .               P e r s o n a l

 2             b a c k g r o u n d           a n d       c h a r a c t e r           i n f o r m a t i o n           a r e         h i g h l y         r e l e v a n t

 3             a t     a     c a p i t a l         s e n t e n c i n g             h e a r i n g       “ b e c a u s e             o f     t h e       b e l i e f ,

 4             l o n g       h e l d       b y     t h i s         s o c i e t y ,         t h a t     d e f e n d a n t s               w h o     c o m m i t

 5             c r i m i n a l         a c t s         t h a t       a r e     a t t r i b u t a b l e             t o     a       d i s a d v a n t a g e d

 6             b a c k g r o u n d ,             o r     t o       e m o t i o n a l         a n d     m e n t a l         p r o b l e m s ,             m a y     b e

 7             l e s s       c u l p a b l e           t h a n       d e f e n d a n t s           w h o     h a v e       n o       s u c h       e x c u s e . ”

 8             C a l i f o r n i a           v .       B r o w n ,         4 7 9     U . S .       5 3 8 ,     5 4 5       ( 1 9 8 7 )           ( O ’ C o n n o r ,

 9             J . ,       c o n c u r r i n g ) .

10

11                                         A l t h o u g h           m a n y       o f     H e n l e y ’ s         f a m i l y           m e m b e r s ,

12             i n c l u d i n g           h i s       m o t h e r ,         t e s t i f i e d         a t     t h e       p o s t - c o n v i c t i o n

13             h e a r i n g         t h a t       t h e y         w o u l d       h a v e     b e e n       w i l l i n g           t o     t e s t i f y         o n

14             H e n l e y ’ s         b e h a l f           h a d     t h e y       b e e n       a s k e d ,       M r .         R e n e a u         s p o k e       t o

15             n o n e       o f     t h e m       p r i o r         t o     t h e       s e n t e n c i n g         h e a r i n g .               M r .       R e n e a u

16             c a l l e d         t h e     p e t i t i o n e r ’ s               m o t h e r       t o     t h e       s t a n d         a t     t h e

17             s e n t e n c i n g           h e a r i n g           w i t h o u t         e v e r     h a v i n g         s p o k e n           t o     h e r

18             a b o u t       t e s t i f y i n g .                 N o t     u n d e r s t a n d i n g             w h a t         w a s       e x p e c t e d           o f

19             h e r ,       s h e     r e f u s e d           -     i n     f r o n t       o f     t h e     j u r y         -     t o     t e s t i f y .               W e

20             d o     n o t       t h i n k       i t       i s     a s s u m i n g         t o o     m u c h       t o       c o n c l u d e           t h a t       a

21             j u r y       i s     g o i n g         t o     b e     p r e j u d i c e d           a g a i n s t         a       d e f e n d a n t           u p o n

22             t h a t       p e r s o n ’ s           o w n       m o t h e r       r e f u s i n g         t o     t e s t i f y           o n       h i s     o r
                                             1
23             h e r       b e h a l f .

24

25                                         H a d       t h e y       b e e n       p r e p a r e d         a n d     c a l l e d           a t     t h e


               1
                 I n t h e p e t i t i o n e r ’ s o f f e r o f p r o o f a t t h e p o s t - c o n v i c t i o n                                      h e a r i n g , o n e
     j u r o r w a s q u o t e d a s s a y i n g , “ I f a m a n ’ s o w n m o t h e r w o n ’ t t e s t i f y                                           o n h i s b e h a l f
     t h e n w e k n o w w h a t w e ’ v e g o t t o d o . ”




                                                                                           - 3 -
 1   s e n t e n c i n g         h e a r i n g ,         H e n l e y ’ s             f a m i l y       m e m b e r s       w o u l d         h a v e

 2   t e s t i f i e d         t h a t       t h e y     l o v e d           t h e     p e t i t i o n e r ;           t h a t       h e     w a s       a

 3   g o o d     a n d       l o v i n g       m a n ;       t h a t         h e     w a s     n o t     a     v i o l e n t         m a n ;       t h a t

 4   t h e     o f f e n s e s         o f     w h i c h         h e     w a s       c o n v i c t e d         w e r e     t o t a l l y           o u t

 5   o f     c h a r a c t e r         f o r       h i m ;       a n d       t h a t     t h e y       w e r e       s h o c k e d         b y     h i s

 6   a r r e s t .           T h e y     w o u l d       h a v e         p l e d       f o r     h i s       l i f e .

 7   A d d i t i o n a l l y ,           t h e       p e t i t i o n e r             p r o d u c e d         e v i d e n c e         a t     t h e

 8   p o s t - c o n v i c t i o n             h e a r i n g           t h a t       o t h e r     p o t e n t i a l l y             m i t i g a t i n g

 9   e v i d e n c e         e x i s t e d         t h a t       w o u l d         h a v e     b e e n       d i s c o v e r e d           h a d

10   M r .     R e n e a u       c o n d u c t e d           a     m o r e         t h o r o u g h       i n v e s t i g a t i o n .

11   E x p e r t       t e s t i m o n y           i n d i c a t e d           t h e     p o s s i b i l i t y           t h a t       H e n l e y

12   h a d     s u f f e r e d         f r o m       d e p r e s s i o n ,             a l c o h o l         a n d     d r u g       a b u s e ,         a n d

13   l e a r n i n g         d i s a b i l i t i e s .                 I n     g r a d e       s c h o o l ,         H e n l e y ’ s         I . Q .

14   t e s t e d       a t     8 9 .         H e     d r o p p e d           o u t     o f     h i g h       s c h o o l       a f t e r         t h e

15   t e n t h       g r a d e .         N o t       l o n g       b e f o r e         t h e     m u r d e r s ,         H e n l e y

16   s u f f e r e d         s e v e r e       f i n a n c i a l             l o s s e s ,       w a s       f o r c e d       t o     f i l e

17   b a n k r u p t c y ,           a n d     l o s t       t h e       f a m i l y         f a r m .         A l l     o f     t h i s         w o u l d

18   h a v e     b e e n       p r o p e r         t e s t i m o n y           f o r     m i t i g a t i o n .             E d d i n g s           v .

19   O k l a h o m a ,         4 5 5     U . S .       1 0 4 ,         1 1 7       ( 1 9 8 2 )     ( t h e       C o n s t i t u t i o n

20   r e q u i r e s         t h e     s e n t e n c e r           t o       “ c o n s i d e r         a n d     w e i g h       a l l       o f     t h e

21   m i t i g a t i n g         e v i d e n c e         c o n c e r n i n g             t h e     p e t i t i o n e r ’ s             f a m i l y

22   b a c k g r o u n d         a n d       p e r s o n a l           h i s t o r y . ” )         ( O ’ C o n n o r ,           J . ,

23   c o n c u r r i n g ) ;           L o c k e t t         v .       O h i o ,       4 3 8     U . S .       5 8 6     ( 1 9 7 8 ) .

24

25                             I n     s p i t e       o f       a l l       t h e     m i t i g a t i n g           e v i d e n c e

26   a v a i l a b l e ,         o n l y       t w o     p e o p l e           t e s t i f i e d         o n     H e n l e y ’ s           b e h a l f

27   a t     t h e     s e n t e n c i n g           h e a r i n g :               H e n l e y     h i m s e l f         a n d       h i s




                                                                               - 4 -
 1   g r a n d m o t h e r .               T h e     j u r y       h a d       a l r e a d y       i n d i c a t e d             t h a t     i t     d i d

 2   n o t       b e l i e v e       H e n l e y         w h e n     i t       c o n v i c t e d         h i m .           A c c o r d i n g l y ,

 3   i t       i s   r e a s o n a b l e           t o     p r e s u m e         t h a t     H e n l e y ’ s             t e s t i m o n y         a t

 4   h i s       s e n t e n c i n g         h e a r i n g         w o u l d       n o t     h a v e         b e e n       p a r t i c u l a r l y

 5   p e r s u a s i v e .             I t     i s       a l s o     p o s s i b l e ,           i f     n o t         l i k e l y ,       t h a t

 6   H e n l e y ’ s         g r a n d m o t h e r           w a s       v i e w e d       w i t h       a       c e r t a i n       a m o u n t         o f

 7   h o s t i l i t y         b e c a u s e         F l a t t       t e s t i f i e d           t h a t         i t     w a s     o n     h e r

 8   b e h a l f         t h a t     H e n l e y         h a d     f e l t       c o m p e l l e d           t o       a t t a c k       t h e

 9   S t a f f o r d s .             T h u s ,       o f     a l l       t h e     p e o p l e         t h a t         M r .     R e n e a u       h a d

10   a v a i l a b l e         t o     h i m ,       t h e       o n l y       t w o     t h a t       t e s t i f i e d           w e r e

11   a r g u a b l y         t h e     t w o       l e a s t       h e l p f u l .

12

13                             “ W h e n       t h e       r e c o r d         s h o w s     a     s u b s t a n t i a l             d e f i c i e n c y

14   i n       i n v e s t i g a t i o n ,           t h e       n o r m a l       d e f e r e n c e             a f f o r d e d         t r i a l

15   c o u n s e l ’ s         s t r a t e g i e s           i s     p a r t i c u l a r l y             i n a p p r o p r i a t e

16   .     .     .   .       [ T h i s ]       C o u r t         w i l l       n o t     c r e d i t         a     s t r a t e g i c         c h o i c e

17   b y       c o u n s e l       w h e n     c o u n s e l         ‘ d i d       n o t     e v e n         k n o w       w h a t       e v i d e n c e

18   w a s       a v a i l a b l e . ’ ”             C o o p e r         v .     S t a t e ,       8 4 7         S . W . 2 d       a t     5 3 0

19   ( c i t a t i o n         o m i t t e d ) .             T h e       r e c o r d       i n     t h i s         c a s e       s h o w s       s u c h       a

20   s u b s t a n t i a l           d e f i c i e n c y .               N o     p s y c h o l o g i c a l               o r     p s y c h i a t r i c

21   e v a l u a t i o n           w a s     d o n e       o n     H e n l e y .           O t h e r         t h a n       H e n l e y ’ s

22   g r a n d m o t h e r ,           M r .       R e n e a u       d i d       n o t     s p e a k         w i t h       H e n l e y ’ s

23   f a m i l y         m e m b e r s       p r i o r       t o     t h e       s e n t e n c i n g             h e a r i n g .           T h e r e       i s

24   n o       e v i d e n c e       f r o m       M r .     R e n e a u ’ s           f i l e     o r       o t h e r w i s e           t h a t     h e

25   i n v e s t i g a t e d           H e n l e y ’ s           e d u c a t i o n a l           b a c k g r o u n d ,             e m p l o y m e n t

26   h i s t o r y ,         o r     t h a t       h e     s p o k e       w i t h       m e m b e r s           o f     t h e     c o m m u n i t y

27   f a m i l i a r         w i t h       H e n l e y .           H e     “ ‘ s h o u l d         h a v e         i n v e s t i g a t e d           h i s




                                                                               - 5 -
 1   b a c k g r o u n d ,             c h e c k e d               h i s       s c h o o l         r e c o r d s ,         .       .     .     h i s     m e d i c a l

 2   h i s t o r y ,       t r i e d               t o       f i n d       w i t n e s s e s           t o     d e m o n s t r a t e               a l l

 3   a s p e c t s       o f       h i s           c h a r a c t e r .                 [ H e ]       s h o u l d       h a v e           r e q u e s t e d         a

 4   p s y c h o l o g i c a l                 e v a l u a t i o n . ’ ”                     B e l l     v .     S t a t e ,             N o .     0 3 C 0 1 -

 5   9 2 1 0 - C R - 0 0 3 6 4 ,                   p .       4 2 ,     H a m i l t o n             C o u n t y       ( T e n n .             C r i m .     A p p .

 6   f i l e d     M a r c h           1 5 ,           1 9 9 5 ,       a t       K n o x v i l l e ) ,           c e r t .             d e n i e d ,

 7   ( q u o t i n g       t h e           c o u r t           b e l o w ) .

 8

 9                             W h i l e               w e     h a v e         h e l d       t h a t     M r .       R e n e a u ’ s             f a i l u r e         t o

10   i n v e s t i g a t e             h i s           c l i e n t ’ s           m e n t a l         h e a l t h       w a s           n o t

11   i n e f f e c t i v e             a s s i s t a n c e                 o f       c o u n s e l       w i t h       r e s p e c t             t o     t h e

12   g u i l t     p h a s e           o f         t h i s         t r i a l ,         w e     d o     f i n d       t h a t           i t     w a s

13   i n e f f e c t i v e             w i t h           r e s p e c t           t o       t h e     s e n t e n c i n g               p h a s e .

14

15                             “   [   T   ]   h r e     e   i s a             q u a l i     t a t   i v e     d i f f     e r e n c e
16                             b   e   t   w   e n e       o b t a i       n   i n g p       s y c   h o l o   g i c a     l
17                             i   n   f   o   r a m     t i o n f         o   r t h e         p u   r p o s   e o f
18                             p   r   e   p   a i r     n g a d           e   f e n s e       t o     t h e     c h a     r   g e s
19                             a   n   d       u i s     n g s u c         h     e v i d     e n c   e f o     r t h       e
20                             p   u   r   p   o e s       o f m i         t   i g a t i     n g     t h e     p u n i     s   h m e n t .
21                             T   h   u   s   , i       t i s n           o   t i n c       o m p   a t i b   l e t       o
22                             p   r   e   s n t
                                               e           e v i d e       n   c e o f         p s   y c h o   l o g i     c   a l o r
23                             m   e   n   t l a         i m p a i r       m   e n t d       u r i   n g s     e n t e     n   c i n g ,
24                             e   v   e   n w h         e r e a           d   e f e n s     e o     f f a     c t u a     l
25                             i   n   n   o c e n       c e h a s             b e e n       i n t   e r p o   s e d       a   t       t h e
26                             g   u   i   l t p         h a s e . ”
27
28
29
30   B e l l     v .     S t a t e ,               s u p r a         a t       4 6     ( c i t a t i o n         o m i t t e d ) .                 C o m b i n e d

31   w i t h     M r .     R e n e a u ’ s                   f a i l u r e           t o     i n v e s t i g a t e             H e n l e y ’ s

32   f a m i l y ’ s       a v a i l a b i l i t y                     a n d         w i l l i n g n e s s           t o       t e s t i f y ,           a n d     h i s

33   f a i l u r e       t o       i n v e s t i g a t e                   o t h e r         a s p e c t s       o f       H e n l e y ’ s             p a s t ,

34   M r .     R e n e a u         f a i l e d               t o     m e e t         t h e     l e v e l       o r     c o m p e t e n c e

35   r e q u i r e d       b y         a t t o r n e y s               r e p r e s e n t i n g               c l i e n t s             a t     t h e




                                                                                       - 6 -
 1             s e n t e n c i n g       p h a s e         w h o       a r e     f a c e d         w i t h     t h e       d e a t h       p e n a l t y .

 2             S e e     S t a t e     v .     T e r r y ,         8 1 3       S . W . 2 d         4 2 0 ,     4 2 5       ( T e n n .         1 9 9 1 )         ( t h e

 3             q u a l i t a t i v e         d i f f e r e n c e           b e t w e e n           t h e     d e a t h       p e n a l t y           a n d       a l l

 4             o t h e r     p u n i s h m e n t s             r e q u i r e s         g r e a t e r         r e l i a b i l i t y             i n     t h e

 5             s e n t e n c i n g       d e t e r m i n a t i o n ) .

 6

 7                                     W e     a l s o         f i n d     t h a t       M r .       R e n e a u ’ s         d e f i c i e n t

 8             p e r f o r m a n c e         a t     t h e       s e n t e n c i n g           p h a s e       p r e j u d i c e d             t h e

 9             p e t i t i o n e r .           T h e       p e t i t i o n e r           m a d e       a n     o f f e r         o f     p r o o f         a t     t h e

10             p o s t - c o n v i c t i o n             h e a r i n g         t h a t       t h e     j u r y       c o n s i d e r e d             t h e       f a c t

11             t h a t     H e n l e y ’ s         m o t h e r         r e f u s e d         t o     t e s t i f y         o n     h e r       s o n ’ s

12             b e h a l f .         E v e n       w i t h o u t         t h i s       o f f e r       o f     p r o o f ,         w e     h o l d         t h a t

13             t h e     d e a r t h     o f       f a v o r a b l e           t e s t i m o n y           o f f e r e d         a t     t h e

14             s e n t e n c i n g       h e a r i n g ,           w h e n       s i g n i f i c a n t             a m o u n t s         o f     f a v o r a b l e

15             t e s t i m o n y       w e r e       a v a i l a b l e ,           e s t a b l i s h e s             a     r e a s o n a b l e

16             p r o b a b i l i t y         t h a t ,         b u t     f o r     M r .       R e n e a u ’ s           d e f i c i e n t

17             p e r f o r m a n c e         w i t h       r e s p e c t         t o     t h e       s e n t e n c i n g           p h a s e         o f

18             H e n l e y ’ s       t r i a l ,         t h e     r e s u l t         o f     t h e       p r o c e e d i n g           w o u l d         h a v e
                                                     2
19             b e e n     d i f f e r e n t .

20

21                         T h i s     w e l l       r e a s o n e d           o p i n i o n         b y     t h e       C o u r t       o f     C r i m i n a l

22   A p p e a l s     c o m p e l s     t h e       c o n c l u s i o n           t h a t         t h e     p e t i t i o n e r           w a s       d e n i e d

23   e f f e c t i v e     a s s i s t a n c e           o f     c o u n s e l         g u a r a n t e e d           b y     t h e       s t a t e         a n d     f e d e r a l

24   c o n s t i t u t i o n s       a n d     t h e r e f o r e           i s     e n t i t l e d           t o     a     n e w       s e n t e n c i n g

25   h e a r i n g .


               2
                 U n l i k e S t a t e v . M e l s o n , 7 7 2 S . W . 2 d 4 1 7 ( T e n n . 1 9 8 9 ) , t h i s w a s
     n o t a c a s e w h e r e t h e a v a i l a b l e m i t i g a t i o n e v i d e n c e h a d a l r e a d y b e e n
     p r e s e n t e d d u r i n g t h e g u i l t p h a s e o f t h e p e t i t i o n e r ’ s t r i a l .




                                                                                       - 7 -
1                         I     a m   a u t h o r i z e d   t o   s t a t e     t h a t   J u s t i c e   B i r c h   j o i n s     i n   t h i s

2   D i s s e n t i n g       O p i n i o n .

3

4                                                                               _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
5                                                                               R e i d , J .




                                                                        - 8 -